In this case appellant contested the probating of the will of W. A. Burnett, deceased, and alleged as grounds for such contest that the instrument filed therein as the will of the deceased was not his will; that it was not executed with the formalities required by law; that the deceased was not of sound mind and memory, and for that reason was not capable of making a will; and that he was unduly influenced.
Appellees answered by general demurrer and general denial. The case was tried in the county court of Dallas county and duly appealed to the district court. On the trial in the district court the case was submitted to a jury on special issues, and all issues submitted were found in favor of appellees, and the trial judge entered judgment on the verdict of the jury that the instrument in writing purporting to be the last will and testament of Walter A. Burnett, deceased, be admitted to probate and embraced in the judgment a copy of the will, and directed that appellees, named in the will as joint executors, be executors under the will, and directs that the judgment be certified to the county probate court for its observance.
Appellant contestant's motion for a new trial was overruled, and appellant brings this case to court by writ of error.
No statement of facts is found in the record.
We have found no fundamental error.
The case is affirmed. *Page 257